DETAILED ACTION
This Final Office action is in response to Applicant’s Amendments filed on 05/04/2021.  Claims 21-29 are currently pending.  The earliest effective filing date of the present application is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the calculated fees from the first account” in line 26.  There is insufficient antecedent basis for this limitation as “a calculated fees from the first account” has not been recited prior to this.  Accordingly, the scope of the claim is unascertainable in light of the improper antecedent basis applied to this limitation.  Appropriate correction is required. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  To be clear, Applicant recites the following in lines 25-30 of claim 21:

    PNG
    media_image1.png
    183
    802
    media_image1.png
    Greyscale
See above for the 112(b) rejections.  Further, this claim limitation is contradictory and is not supported in Applicant’s Specification.  Applicant’s Specification refers to the tax authority account as the second account.  In the claim, it appears that Applicant has recited the settling of data to the second account, “prior to settlement of the tax portion to the tax authority account.”  This does not make sense in light of the specification, and is therefore considered to be new matter. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2012/0047034 to Luongo et al. (“Luongo”) in view of State of Wisconsin, Dept. of Revenue (April 15, 2013), Sales tax treatment of credit card ‘swipe’ fees (“Swipe fees”).

With regard to claim 21, Luongo discloses the claimed method for providing a transaction processing system suitable for processing one or more transactions, each transaction having a revenue portion and a tax portion, the system including a processor, 
 	receiving, by the processor over the network, a sales file including one or more data sets that concern the one or more transactions from a merchant (see e.g. Fig. 1, where sales files are sent from merchant machine 110 via network 120 to processor [0007], [0036]), 
 	settling, by the separator module executing in the processor, a revenue portion of each transaction provided by a first data set in favor of a first account accessible over the network on a per-transaction basis, the first account being associated with the merchant, wherein the revenue portion excludes a tax portion of each transaction (see [0037] “The code of the separator module 150 comprises a revenue settlement module that is operative to configure the processor of the machine on which it executes to settle a revenue portion of the approved sales transactions included in the sales file.  The settlement is in favor of a first account that is accessible over the network, such as the merchant account 140 which belongs to the merchant.  The revenue portion of the sales transaction excludes the sales tax, but can include any gratuity or tip, if applicable.  (The purchase revenue and any gratuities are managed by conventional POS software, so that the merchant can divide tips among waiters and other staff according to their respective customers served, and/or in accordance with other business rules.)”; see [0014] disclosing that this can be performed on a “per-transaction . . . basis”); 
 	settling, by the separator module executing in the processor, the tax portion associated with each transaction provided by a second data set in favor of a second account1 accessible over the network on a per-transaction basis, the second account being different than the first account (see [0037] “The code of the separator module 150 also comprises a tax settlement module that is operative to configure the processor of the machine on In one implementation, the settlement to the second account can be to an account of a taxing authority 170, such as tax account 160.” (emphasis added)); 
 	wherein the settling steps each incur fees selected from among interchange fees, discount fees, and fraud monitoring fees, for settling the respective revenue and tax portions of each transaction (see e.g. [0017]); and 
 	such that an amount equal to an entire tax portion is settled to the second account (see e.g. Fig. 2, 294 where full tax portion is settled in favor of tax account, or second account; abstract). {00050/003376-US1/02402244.1}Page 2Docket No: 00050/003376-US 1 (PATENT)  
	resolving, by the separator module executing the processor, various values to a tax authority account (see e.g. [0037] “In one implementation, the settlement to the second account can be to an account of a taxing authority 170, such as tax account 160.” (emphasis added)).;
	transferring, using the separator module executing in the processor, an amount at least equal to the calculated fees from the from the first account to the second account such that an amount equal to the tax portion of each of the one or more transactions and the expected amount of the fees associated with settling the tax portion of each one of the one or more transactions is settled to the second account, prior to settlement of the tax portion to the tax authority account (see [0037], where the data is analyzed and determined prior to settling with the tax authority account; the examiner notes that, as noted below, Luongo is silent regarding )

	However, Luongo does not disclose the following limitations:
 	calculating an expected amount of the fees associated with settling the tax portion of the one or more transactions; and 
 	resolving, by the separator module executing in the processor, the calculated fees associated with settling the tax portion of the one or more transactions

	The examiner notes that estimating transaction fees and resolving those fees based on the estimation is common practice in transaction processing system.  For example, Swipe Fees 

    PNG
    media_image2.png
    41
    609
    media_image2.png
    Greyscale

) and then resolve the fees such that an amount equal to the tax portion of each of the one or more transactions (see Swipe fees, at 
    PNG
    media_image3.png
    36
    617
    media_image3.png
    Greyscale

Where this specifically does not include the non-taxable items such as the tax exempt items of $65) and the expected amount of the fees associated with settling the tax portion of each one of the one or more transactions (

    PNG
    media_image4.png
    143
    650
    media_image4.png
    Greyscale

Relating to the “taxable items” and fees associated with the taxable items), where the estimated fees are associated with settling the transaction, where this is performed so that proper accounting and compliance can be performed on any given transaction(s).  To be clear, Swipe Fees is an example where multiple amounts can be added/subtracted from various amounts of a transaction, such as a taxable amount and a non-taxable account.  The examiner notes that Swipe Fees makes it clear that numbers can be added or subtracted to various values, where these numbers can be estimated or calculated.    
 	Therefore, it would have been obvious to one of ordinary skill in the transaction settlement art at the time of filing to modify Luongo to include the ability to estimate fees for a transaction and resolve the fees, as taught by Swipe fees, where this is performed so that proper accounting and compliance can be performed on any given transaction. 

	With regard to claim 28, Luongo further discloses settling, by the separator module executing in the processor, the revenue portion of a plurality of the one or more 

With regard to claim 29, Luongo further discloses settling, by the separator module executing in the processor, the tax portion associated with the second data set of a plurality of the one or more transactions simultaneously in a batch (see e.g. [0016], [0035], see published claims 2 and 3).

Claims 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Luongo, Swipe fees, and further in view of U.S. Pat. Pub. No. 2012/0310778 to Paulsen et al. (“Paulsen”).

With regard to claim 22-27, Luongo and Swipe fees are silent regarding the limitations of claims 22-27. For claim 26, however, Swipe fees teaches the performing the calculating step prior to settling the tax portion as shown above.  Paulsen teaches at e.g. published claim 2 that it would have been obvious to one of ordinary skill in the transaction art to appropriate funds from alternative source and then augment another account with funds based on some action taking place (see Paulsen, published claim 2, where funds are used from an alternative source, such as settlement account based on taxes owed or other fees, and then where after deducting the funds, crediting for instance an electronic fee account with the funds debited.  The examiner notes that Paulsen teaches the concept of using one account to fund a charge, and then debiting and crediting other accounts based on the transaction data), where this is performed in order to move funds to the appropriate funding source, or database, for compliance and data reporting requirements.  Therefore, it would have been obvious to one of ordinary skill in the transaction settlement art at the time of filing to modify the combination of Luongo and Swipe fees, as combined above, with the ability to use one account to fund a charge, and then debiting and crediting other accounts based on the transaction data, as taught by Paulsen, where this is performed in order to move funds to the appropriate funding source, or database, for compliance and data reporting requirements.  




Response to Arguments
Applicant’s arguments filed on 05/04/2021 have been fully considered but are not found to be persuasive. 
Applicant states that “The presently pending claims are thus directed to identifying transaction costs associated with settling the tax portion of the transaction to the tax settlement account and adjusting or augmenting the amounts settled to the second account with monies from the first (merchant) account so as to ensure that there is no short fall in the tax liability due to the taxing authority.”  The examiner has referred to both Luongo and Swipe Fees in the 103 rejection.  Applicant argues that “Claim 1 is concerned with moving amounts from a merchant account to a taxing authority account such that when the tax amount is settled to the taxing authority there is no short fall in tax amounts paid due to the transaction fees.”  The examiner respectfully disagrees that this is claimed, and supported in Applicant’s Specification, as indicated above.  The examiner refers to the rejection above to those that this limitation would be obvious, as shown above.   








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Applicant’s originally-filed Specification at page 15, “The settlement in this regard is in favor of a second account accessible over the network, preferably one that is different than the first account. In one implementation, the settlement to the second account can be to an account of a taxing authority 170, such as tax account 160.”  The examiner finds that the claimed “second account” is the same as the “tax authority account,” as disclosed throughout Applicant’s originally-filed Specification.